



EXHIBIT 10.5
 
FRANKLIN RESOURCES, INC.


1998 EMPLOYEE STOCK INVESTMENT PLAN


As Amended and Restated effective as of September 13, 2017




The following constitute the provisions of the 1998 Employee Stock Investment
Plan of Franklin Resources, Inc.


1.Purpose. The purpose of the Plan is to provide Eligible Employees of the
Company and its Designated Parents, Subsidiaries or Affiliates with an
opportunity to purchase Common Stock of the Company through accumulated payroll
deductions. This Plan includes two components: a Code Section 423 Component (the
“423 Component”) and a non-Code Section 423 Component (the “Non-423 Component”).
It is the intention of the Company to have the 423 Component qualify as an
“Employee Stock Investment Plan” under Section 423 of the Code and the
applicable regulations thereunder. The provisions of the Plan, accordingly,
shall be construed so as to extend and limit participation in the 423 Component
in a manner consistent with the requirements of that section of the Code. Except
as otherwise indicated or determined by the Plan Administrator pursuant to the
terms hereof, the Non-423 Component will operate and be administered in the same
manner as the 423 Component.


2.Definitions. As used herein, the following definitions shall apply:


(a)“Affiliate” shall mean any corporation or other entity affiliated with the
Company or in which the Company has an interest.


(b)“Applicable Laws” means the legal requirements relating to the administration
of employee stock investment plans, if any, under applicable provisions of
federal securities laws, state corporate and securities laws, the Code and the
applicable regulations thereunder, the rules of any applicable stock exchange or
national market system, and the rules of any foreign jurisdiction applicable to
participation in the Plan by residents therein.


(c)“Board” means the Board of Directors of the Company.


(d)“Code” means the Internal Revenue Code of 1986, as amended.


(e)“Common Stock” means the common stock of the Company.


(f)“Company” means Franklin Resources, Inc., a Delaware corporation.


(g)“Compensation” means an Eligible Employee’s base salary including paid time
off and overtime (whether such amount is reflected by one amount or several
separate components making up an aggregate amount) and commissions from the
Company or one or more Designated Parents, Subsidiaries or Affiliates, including
such amounts of base salary and commissions as are deferred by the Eligible
Employee (i) under a qualified cash or deferred arrangement described in
Section 401(k) of the Code, or (ii) to a plan qualified under Section 125 of the
Code. Compensation does not include bonuses, restricted stock awards, other
annual awards, other incentive payments, reimbursements or other expense
allowances, fringe benefits (cash or noncash), moving expenses, deferred
compensation, profit sharing or other employer matching contributions (other
than employee deferral contributions described in the first sentence) made on
the Eligible Employee’s behalf by the Company or one (1) or more Designated
Parents, Subsidiaries or Affiliates under any employee benefit or welfare plan
now or hereafter established, and any other payments not specifically referenced
in the first sentence.


(h)“Corporate Transaction” means any of the following stockholder-approved
transactions to which the Company is a party:


(1)a merger or consolidation in which the Company is not the surviving entity,
except for a transaction the principal purpose of which is to change the state
in which the Company is incorporated;


(2)the sale, transfer or other disposition of all or substantially all of the
assets of the Company (including the capital stock of the Company’s subsidiary
corporations) in connection with complete liquidation or dissolution of the
Company; or


1

--------------------------------------------------------------------------------







(3)any reverse merger in which the Company is the surviving entity, but in which
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company’s outstanding securities are transferred to a person or
persons different from those who held such securities immediately prior to such
merger.


(i)“Designated Parents or Subsidiaries” means the Parents or Subsidiaries which
have been designated by the Plan Administrator from time to time as eligible to
participate in the 423 Component.


(j)“Designated Affiliate” shall mean any Affiliate selected by the Plan
Administrator as eligible to participate in the Non-423 Component.


(k)“Eligible Employee” means any individual, including an officer or director,
who is (i) an employee of the Company or a Designated Parent or Subsidiary for
purposes of Section 423 of the Code or (ii) treated as an active employee in the
records of any Designated Affiliate other than an individual who, as of the
commencement of a Purchase Period, resides in a country that has been
specifically excluded from participation in the Non-423 Component at the
discretion of the Plan Administrator. For purposes of the Plan, the employment
relationship shall be treated as continuing intact while the individual is on a
Leave of Absence. Where the period of leave exceeds three (3) months and the
individual’s right to reemployment is not guaranteed either by statute or by
contract, the employment relationship will be deemed to have terminated on the
day that is three (3) months and one (1) day of such leave for purposes of
determining eligibility to participate in the Plan. Unless otherwise determined
by the Plan Administrator, the employment relationship shall be treated as
continuing intact where an Eligible Employee transfers employment from one
Designated Parent, Designated Subsidiary or Designated Affiliate to another,
provided, however, that to be eligible to participate in the 423 Component, the
Participant must be employed by a Designated Parent or Designated Subsidiary on
the commencement of a Purchase Period and through a date that is at least three
(3) months prior to the Exercise Date. The Plan Administrator may in its
discretion establish rules to govern other such transfers consistent with the
applicable requirements of Section 423 of the Code.


(l)“Enrollment Date” means the first day of each Purchase Period.


(m)“Exchange Act” means the Securities Exchange Act of 1934, as amended.


(n)“Exercise Date” means the last day of each Purchase Period.


(o)“Fair Market Value” means, as of any date, the closing price of the Common
Stock on the New York Stock Exchange Composite Tape on such date. In the event
such date is not a Market Trading Day, then such closing price for the next
Market Trading Day immediately following such date shall be used.


(p)“Leave of Absence” means the following types of unpaid or reduced pay leaves
of absence authorized by the Participant’s employer: pregnancy leave and/or
parental leave, bereavement leave, compassionate care leave, family
responsibility or family medical leave, emergency leave, sick or medical leave,
or any other similar leave of absence as approved by the Company.


(q)“Market Trading Day” means a day on which the New York Stock Exchange is open
for trading and the Company’s Common Stock was traded on such date.


(r) “Offering” means an offer under the Plan of an option that may be exercised
during a Purchase Period as further described in Section 4. Unless otherwise
specified by the Plan Administrator, each Offering to the Eligible Employees of
the Company, a Designated Subsidiary or a Designated Affiliate shall be deemed a
separate Offering (the terms of which Offering under the Non-423 Component need
not be identical), even if the dates and other terms of each such Offering are
identical, and the provisions of the Plan will separately apply to each
Offering. To the extent permitted by U.S. Treasury Regulation
Section 1.423-2(a)(1), the terms of each separate Offering under the Section 423
Component need not be identical, provided that the terms of the Plan and an
Offering together satisfy U.S. Treasury Regulation Section 1.423-2(a)(2) and
(a)(3).


(s)“Parent” means a “parent corporation” of the Company, whether now or
hereafter existing, as defined in Section 424(e) of the Code.


(t)“Participant” means an Eligible Employee of the Company or Designated Parent
or Subsidiary or Designated Affiliate who has completed a subscription agreement
as set forth in Section 5(a) and is thereby enrolled in the Plan.


2

--------------------------------------------------------------------------------







(u)“Plan” means this 1998 Employee Stock Investment Plan, as amended and
restated.


(v)“Plan Administrator” means, separately and not jointly, the Board, the
Compensation Committee of the Board, and the duly appointed executive officers
of the Company, each of whom shall have the authority to administer the Plan as
set forth herein.


(w) “Purchase Period” means a purchase period established pursuant to Section 4
hereof.


(x)“Purchase Price” shall mean an amount equal to Eighty-Five Percent (85%) of
the Fair Market Value of a share of Common Stock on the Enrollment Date or on
the Exercise Date, whichever is lower.


(y)“Reserves” means, as of any date, the sum of (1) the number of shares of
Common Stock covered by each then outstanding option under the Plan which has
not yet been exercised and (2) the number of shares of Common Stock which have
been authorized for issuance under the Plan but not then subject to an
outstanding option.


(z)“Subsidiary” means a “subsidiary corporation” of the Company, whether now or
hereafter existing, as defined in Section 424(f) of the Code.


3.Eligibility.


(a)General. Any individual who is an Eligible Employee for the ten (10) business
day period prior to and including a given Enrollment Date shall be eligible to
participate in the Plan for the Purchase Period commencing with such Enrollment
Date. No individual who is not an Eligible Employee shall be eligible to
participate in the Plan.


(b)Limitations on Grant and Accrual. Any provisions of the Plan to the contrary
notwithstanding, no Eligible Employee shall be granted an option under the Plan
(i) if, immediately after the grant, such Eligible Employee (taking into account
stock owned by any other person whose stock would be attributed to such Eligible
Employee pursuant to Section 424(d) of the Code) would own stock and/or hold
outstanding options to purchase stock possessing five percent (5%) or more of
the total combined voting power or value of all classes of stock of the Company
or of any Parent or Subsidiary, or (ii) which permits the Eligible Employee’s
rights to purchase stock under all employee stock investment plans of the
Company and its Parents or Subsidiaries to accrue at a rate which exceeds
Twenty-Five Thousand Dollars (US$25,000) worth of stock (determined at the Fair
Market Value of the shares at the time such option is granted) for each calendar
year in which such option is outstanding at any time. The determination of the
accrual of the right to purchase stock shall be made in accordance with
Section 423(b)(8) of the Code and the regulations thereunder. Notwithstanding
the foregoing, the Plan Administrator may waive the limits set forth in this
Section 3(b) with respect to any Offering under the Non‑423 Component if
necessary, in the Plan Administrator’s discretion, to comply with Applicable
Laws.


(c)Other Limits on Eligibility. Notwithstanding subsection (a) above, Eligible
Employees who are subject to rules or laws of a foreign jurisdiction (x) that
prohibit the participation of such Eligible Employees in the Plan, or (y) in the
case of the 423 Component, compliance with which would cause the Plan to be in
violation of any requirement of Section 423 of the Code or the regulations
thereunder, shall not be eligible to participate in the Plan for any relevant
Purchase Period. Further, in the case of the Non-423 Component, Eligible
Employees may be excluded from participation in the Plan if the Plan
Administrator has determined that participation of such Eligible Employees is
not advisable or practicable.


4.Purchase Periods.


(a)The Plan shall be implemented through separate Offerings and overlapping or
consecutive Purchase Periods until such time as (i) the maximum number of shares
of Common Stock available for issuance under the Plan shall have been purchased
or (ii) the Plan shall have been sooner terminated in accordance with Section 19
hereof. The Plan Administrator shall designate, in its discretion, whether each
Offering falls under the 423 Component or the Non‑423 Component. As of
February 1, 2012, the Plan shall be implemented through consecutive Purchase
Periods of six (6) months’ duration commencing on each February 1 and August 1
and concluding on each July 31 and January 31, respectively. The Plan
Administrator shall have the authority to change the length and commencement
date of any Purchase Period. Notwithstanding the foregoing, in the event the
Company determines it is inadvisable to issue and/or purchase shares of Common
Stock under the Plan as of any Exercise Date, issuances and/or purchases under
the Plan shall be delayed until a date specified by the Plan Administrator.




3

--------------------------------------------------------------------------------





(b)A Participant shall be granted a separate option for each Purchase Period in
which he or she participates. The option shall be granted on the Enrollment Date
and shall be automatically exercised on the Exercise Date for the Purchase
Period.


(c)Except as specifically provided herein, the acquisition of Common Stock
through participation in the Plan for any Purchase Period shall neither limit
nor require the acquisition of Common Stock by a Participant in any subsequent
Purchase Period.


5.Participation.


(a)Subject to Section 3, an Eligible Employee may become a Participant in the
Plan by completing a subscription agreement, in a form designated by the Plan
Administrator from time to time, whether in hard copy or in electronic form,
authorizing payroll deductions (where permitted) and submitting it with the
designated payroll office of the Company (where required) prior to the
Enrollment Date for the Purchase Period in which such participation will
commence, unless a later time for filing the subscription agreement is set by
the Plan Administrator for all Eligible Employees who may participate in a given
Offering. In the event an Eligible Employee is on a Leave of Absence, such
Eligible Employee may participate in the Plan by making direct contributions to
the Plan in the form and manner as authorized by the Plan Administrator.


(b)Subject to the provisions of Section 6(b), payroll deductions for a
Participant shall commence with the first payroll period following the
Enrollment Date and shall end on the last complete payroll period during the
Purchase Period, unless sooner terminated by the Participant as provided in
Section 10. A Participant who is on a Leave of Absence may make direct
contributions to the Plan in the form and manner as authorized by the Plan
Administrator.


6.Payroll Deductions.


(a)Subject to the provisions of Section 6(b), at the time a Participant files a
subscription agreement, the Participant shall elect to have payroll deductions
made during the Purchase Period in amounts between one percent (1%) and not
exceeding ten percent (10%) of the Compensation which the Participant receives
during the Purchase Period. Subject to Section 6(c), if a Participant has been
participating in the Plan prior to taking a Leave of Absence, any direct
contributions to the Plan made by such Participant during a Leave of Absence
together with any payroll deductions continuing during such Leave of Absence
shall in combination be at the same rate as in effect prior to such Leave of
Absence. A Participant may commence participation in the Plan even if on a Leave
of Absence by filing a subscription agreement as provided in this Section 6(a)
and by making direct contributions, along with any payroll deductions which,
either individually or together, as the case may be, total between one percent
(1%) and ten percent (10%) of the Compensation which such Participant received
immediately preceding the commencement of such Leave of Absence.


(b)A Participant may not make any additional payments into such Participant’s
account under the Plan except as provided above for a Participant on a Leave of
Absence and except as may be required to comply with the laws of certain
non-U.S. jurisdictions where payroll deductions may be prohibited by law or to
conform to local practice in such non-U.S. jurisdictions. All payroll deductions
made for a Participant (and/or any direct contributions, as permitted under the
Plan) shall be credited to such Participant’s account under the Plan and will be
withheld in whole percentages only.


(c)A Participant may discontinue participation in the Plan as provided in
Section 10, or may decrease the rate of payroll deductions (and/or direct
contributions, if applicable), during the Purchase Period by completing and
filing with the Company a new subscription agreement authorizing a decrease in
the payroll deduction rate (and/or rate of direct contribution, if applicable).
The decrease in rate shall be effective with the first full payroll period
commencing fifteen (15) days after the Company’s receipt of the new subscription
agreement unless the Company elects to process a given change in participation
more quickly. A Participant may increase the rate of payroll deductions (and/or
direct contributions, if applicable), for a future Purchase Period by filing
with the Company a new subscription agreement authorizing an increase in the
payroll deduction rate within fifteen (15) days (unless the Company elects to
process a given change in participation more quickly) before the commencement of
the upcoming Purchase Period. A Participant’s subscription agreement shall
remain in effect for successive Purchase Periods unless terminated as provided
in Section 10. The Plan Administrator shall be authorized to limit the number of
payroll deduction rate changes during any Purchase Period.


(d)Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(b) herein, a Participant’s payroll
deductions (and/or direct contributions for a Participant on a Leave of Absence
or in non-U.S. jurisdictions, as applicable and as provided in Sections 6(a) and
(b) hereof) shall be decreased to 0%. Payroll deductions (and/or direct
contributions, if applicable) shall recommence at the rate provided in such
Participant’s subscription agreement, as amended, at the time when permitted
under Section 423(b)(8) of the Code (in the case of


4

--------------------------------------------------------------------------------





participation in the 423 Component) and Section 3(b) herein, unless such
participation is sooner terminated by the Participant as provided in Section 10.


(e)At the time the option is exercised, in whole or in part, or at the time some
or all of the Company’s Common Stock issued under the Plan is disposed of, the
Participant must make adequate provision for the Company’s or its Parent’s,
Subsidiary’s, or Affiliate’s federal, state, or any other tax liability payable
to any authority, national insurance, social security, payment on account or
other tax withholding obligations, if any, which arise upon the exercise of the
option or the disposition of the Common Stock including, for the avoidance of
doubt, any liability of the Participant to pay an employer tax or social
contribution obligation, which liability has been shifted to the Participant as
a matter of law or contract. At any time, the Company or its Parent, Subsidiary
or Affiliate, as applicable, may, but shall not be obligated to, withhold from
the Participant’s compensation the amount necessary for the Company or its
Parent, Subsidiary or Affiliate, as applicable, to meet applicable withholding
obligations, including any withholding required to make available to the Company
or its Parent, Subsidiary or Affiliate, as applicable, any tax deductions or
benefits attributable to sale or early disposition of Common Stock by the
Eligible Employee. In addition, the Company or its Parent, Subsidiary or
Affiliate, as applicable, may, but will not be obligated to, withhold from the
proceeds of the sale of Common Stock or employ any other method of withholding
the Company or its Parent, Subsidiary or Affiliate, as applicable, deems
appropriate.


7.Grant of Option. On the Enrollment Date, each Participant in an Offering shall
be granted an option to purchase on the Exercise Date of the applicable Purchase
Period (at the applicable Purchase Price) up to a number of shares of the Common
Stock determined by dividing such Participant’s payroll deductions (and/or
direct contributions, if applicable) accumulated prior to such Exercise Date by
the applicable Purchase Price; provided (i) that such option shall be subject to
the limitations set forth in Sections 3(b), 6 and 12 hereof, and (ii) the
maximum number of shares of Common Stock a Participant shall be permitted to
purchase in any Purchase Period shall be two thousand (2,000) shares, subject to
adjustment as provided in Section 18 hereof. Exercise of the option shall occur
as provided in Section 8, unless the Participant has withdrawn pursuant to
Section 10, and the option, to the extent not exercised, shall expire on the
last day of the Purchase Period with respect to which such option was granted.
Notwithstanding the foregoing, shares subject to the option may only be
purchased with accumulated payroll deductions (and/or any direct contributions,
as permitted under the Plan) credited to a Participant’s account in accordance
with Section 6 of the Plan. In addition, to the extent an option is not
exercised on each Purchase Date, the option shall lapse and thereafter cease to
be exercisable.


8.Exercise of Option. Unless a Participant withdraws from the Plan as provided
in Section 10 below, such Participant’s option for the purchase of shares will
be exercised automatically on each Exercise Date, and the maximum number of
shares (including fractional shares) subject to the option shall be purchased
for such Participant at the applicable Purchase Price with the accumulated
payroll deductions (and direct contributions) in such Participant’s account. The
Plan Administrator shall be authorized to establish procedures for the handling
of fractional shares, including the distribution of cash in lieu thereof.
Notwithstanding the foregoing, any amount remaining in a Participant’s account
following the purchase of shares on the Exercise Date due to the application of
Section 423(b)(8) of the Code or Section 7, above, shall be returned to the
Participant and shall not be carried over to the next Purchase Period. During a
Participant’s lifetime, a Participant’s option to purchase shares hereunder is
exercisable only by the Participant.


9.Delivery. The shares purchased under the Plan will be delivered in
uncertificated form by way of an electronic transfer to the individual account
of a Participant. Upon receipt of a request from a Participant after each
Exercise Date on which a purchase of shares occurs, the Company shall arrange
the delivery to such Participant, as promptly as practicable, of a certificate
representing the shares purchased upon exercise of the Participant’s option.


10.Withdrawal; Termination of Employment.


(a)A Participant (i) may withdraw all, but not less than all of the payroll
deductions (and/or direct contributions, if applicable) credited to such
Participant’s account and not yet used to exercise such Participant’s option
under the Plan at any time or (ii) terminate future payroll deductions(and/or
direct contributions, if applicable), but allow accumulated payroll deductions
(and/or direct contributions, if applicable) to be used to exercise the
Participant’s option under the Plan at any time by giving at least fifteen (15)
days prior written notice to the Company (subject to any shorter period as may
be required under Applicable Laws), in a form designated by the Plan
Administrator from time to time, whether in hard copy or electronic form. If the
Participant elects withdrawal alternative (i) described above, all of the
Participant’s payroll deductions (and/or direct contributions, if applicable)
credited to the Participant’s account will be paid to such Participant as
promptly as practicable after receipt of the notice of withdrawal, such
Participant’s option for the Purchase Period will be automatically terminated,
and no further payroll deductions (and/or direct contributions, if applicable)
for the purchase of shares will be made during the Purchase Period. If the
Participant elects withdrawal alternative (ii) described above, no further
payroll deductions (and/or direct contributions, if applicable) for the purchase
of shares will be made during the Purchase Period, all of the


5

--------------------------------------------------------------------------------





Participant’s payroll deductions (and/or direct contributions, if applicable)
credited to the Participant’s account will be applied to the exercise of the
Participant’s option on the Exercise Date (subject to Sections 3(b), 6, 7 and
12) and after such Exercise Date, such Participant’s option for the Purchase
Period will be automatically terminated and all remaining accumulated payroll
deduction amounts (and/or direct contributions, if applicable) shall be returned
to the Participant. If a Participant withdraws from a Purchase Period, payroll
deductions (and/or direct contributions, if applicable) will not resume at the
beginning of the succeeding Purchase Period unless the Participant delivers a
new subscription agreement to the Company.


(b)Upon a Participant’s ceasing to be an Eligible Employee for any reason or
upon termination of a Participant’s employment relationship (as described in
Section 2(k)), the payroll deductions (and/or direct contributions, if
applicable) credited to such Participant’s account during the Purchase Period,
but not yet used to purchase shares will be returned to such Participant or, in
the case of such Participant’s death, to the person or persons entitled thereto
under Section 14, and such Participant’s option will be automatically
terminated.


11.Interest. No interest shall accrue on the payroll deductions (and/or direct
contributions, if applicable) credited to a Participant’s account under the
Plan. Notwithstanding the foregoing, if the Plan Administrator determines that
interest is required to be accrued on the payroll deductions or contributions
for Participants in the Non-423 Component or any separate Offering under the
423 Component, then the Plan Administrator shall cause such interest to accrue
to the extent required by applicable non-U.S. requirements.


12.Stock.


(a)The maximum number of shares of Common Stock which shall be made available
for sale under the Plan shall be eight million (8,000,000) shares, subject to
adjustment upon changes in capitalization of the Company as provided in
Section 18. For avoidance of doubt, such maximum number of shares may be used to
satisfy exercises of options under the 423 Component or the Non-423 Component,
or both. With respect to any amendment to increase the total number of shares of
Common Stock under the Plan, the Plan Administrator shall have discretion to
disallow the purchase of any increased shares of Common Stock for the Purchase
Period in existence prior to such increase. If the Plan Administrator determines
that on a given Exercise Date the number of shares with respect to which options
are to be exercised may exceed (x) the number of shares then available for sale
under the Plan or (y) the number of shares available for sale under the Plan on
the Enrollment Date of the Purchase Period in which such Exercise Date is to
occur, the Plan Administrator may make a pro rata allocation of the shares
remaining available for purchase on such Enrollment Date or Exercise Date, as
applicable, in as uniform a manner as shall be practicable and as it shall
determine to be equitable, and shall either continue all Offerings then in
effect or terminate any one or more Offerings then in effect pursuant to
Section 19, below. Any amount remaining in a Participant’s payroll account
following such pro rata allocation shall be returned to the Participant and
shall not be carried over to any future Purchase Period, as determined by the
Plan Administrator.


(b)A Participant will have no interest or voting right in shares covered by the
Participant’s option until such shares are actually purchased on the
Participant’s behalf in accordance with the applicable provisions of the Plan.
No adjustment shall be made for dividends, distributions or other rights for
which the record date is prior to the date of such purchase.


(c)Shares to be delivered to a Participant under the Plan will be registered in
the name of the Participant.


13.Administration. The Plan shall be administered by the Plan Administrator,
which shall have full and exclusive discretionary authority to construe,
interpret and apply the terms of the Plan, to determine eligibility and to
adjudicate all disputed claims filed under the Plan, including whether
Participants shall participate in the 423 Component or the Non-423 Component and
which entities shall be Designated Subsidiaries or Designated Affiliates. Every
finding, decision and determination made by the Plan Administrator shall, to the
full extent permitted by Applicable Law, be final and binding upon all persons.
Notwithstanding any provision to the contrary in this Plan, the Plan
Administrator may adopt rules or procedures relating to the operation and
administration of the Plan to accommodate the specific requirements of local
laws and procedures for jurisdictions outside of the United States. Without
limiting the generality of the foregoing, the Plan Administrator is specifically
authorized to adopt rules, procedures and subplans, which for purposes of the
Non-423 Component may be outside the scope of Section 423 of the Code,
regarding, but not limited to, eligibility to participate, the definition of
Compensation, handling of payroll deductions, making of contributions to the
Plan (including, without limitation, in forms other than payroll deductions),
establishment of bank or trust accounts to hold payroll deductions, payment of
interest, conversion of local currency, obligations to pay payroll tax,
determination of beneficiary designation requirements, withholding procedures
and handling of stock certificates which vary with local requirements.




6

--------------------------------------------------------------------------------







14.Designation of Beneficiary.


(a)Subject to any alternative rules promulgated by the Plan Administrator
pursuant to Section 13, each Participant will file a written or electronic
designation of a beneficiary who is to receive any shares and cash, if any, from
the Participant’s account under the Plan in the event of such Participant’s
death.


(b)Such designation of beneficiary may be changed by the Participant (and the
Participant’s spouse, if any) at any time by written notice. In the event of the
death of a Participant and in the absence of a beneficiary validly designated
under the Plan who is living (or in existence) at the time of such Participant’s
death, the Company shall deliver such shares and/or cash to the executor or
administrator of the estate of the Participant, or if no such executor or
administrator has been appointed (to the knowledge of the Plan Administrator),
the Plan Administrator shall deliver such shares and/or cash to the spouse (or
domestic partner, as determined by the Plan Administrator) of the Participant,
or if no spouse (or domestic partner) is known to the Plan Administrator, then
to the issue of the Participant, such distribution to be made per stirpes (by
right of representation), or if no issue are known to the Plan Administrator,
then to the heirs at law of the Participant determined in accordance with
applicable law. Notwithstanding the foregoing, in the absence of a beneficiary
validly designated under the Plan who is living (or in existence) at the time of
death of a Participant residing outside the U.S., any required distribution
under the Plan shall be made to the executor or administrator of the estate of
the Participant, or to such other individual as may be prescribed by applicable
law.


15.Transferability. No payroll deductions (and/or direct contributions, if
applicable) credited to a Participant’s account, options granted hereunder, or
any rights with regard to the exercise of an option or to receive shares under
the Plan may be assigned, transferred, pledged or otherwise disposed of in any
way (other than by will, the laws of descent and distribution, or as provided in
Section 14 hereof) by the Participant, nor shall it be subject to attachment or
other legal process of whatever nature. Any such attempt at assignment,
transfer, pledge or other disposition shall be without effect, except that the
Plan Administrator may, in its sole discretion, treat such act as an election to
withdraw funds from a Purchase Period in accordance with Section 10; provided,
however, that the shares purchased under the Plan may also be delivered in
uncertificated form by way of an electronic transfer to the individual account
of Participant.


16.Use of Funds. All payroll deductions (and/or direct contributions, if
applicable) received or held by the Company under the Plan may be used by the
Company for any corporate purpose, and the Company shall not be obligated to
segregate such payroll deductions or hold them exclusively for the benefit of
Participants, except for payroll deductions (and/or direct contributions, if
applicable) made to a Non-423 Component Offering or a separate Offering under
the 423 Component where, as determined by the Plan Administrator, non-U.S. law
requires segregation of such amounts. Except as required by applicable local
law, all payroll deductions (and/or direct contributions, if applicable)
received or held by the Company may be subject to the claims of the Company’s
general creditors. Participants shall have the status of general unsecured
creditors of the Company. Any amounts payable to Participants pursuant to the
Plan shall be unfunded and unsecured obligations for all purposes, including,
without limitation, Title I of the Employee Retirement Income Security Act of
1974, as amended. The Company shall retain at all times beneficial ownership of
any investments, including trust investments, which the Company may make to
fulfill its payment obligations hereunder. Any investments or the creation or
maintenance of any trust or any Participant account shall not create or
constitute a trust or fiduciary relationship between the Plan Administrator, the
Company or any Designated Parent, Subsidiary or Affiliate and a Participant, or
otherwise create any vested or beneficial interest in any Participant or the
Participant’s creditors in any assets of the Company or a Designated Parent,
Subsidiary or Affiliate. The Participants shall have no claim against the
Company or any Designated Parent, Subsidiary or Affiliate for any changes in the
value of any assets that may be invested or reinvested by the Company with
respect to the Plan. Notwithstanding the other provisions of this Section 16,
Participants in the Non-423 Component or a separate Offering under the
423 Component may have additional rights where required under local law, as
determined by the Plan Administrator in its discretion.


17.Reports. Individual accounts will be maintained for each Participant in the
Plan. Statements of account will be given to Participants at least annually,
which statements will set forth the amounts of payroll deductions (and/or direct
contributions, if applicable), the Purchase Price, the number of shares
purchased and the remaining cash balance, if any.


18.Adjustments Upon Changes in Capitalization; Corporate Transactions.


(a)Adjustments Upon Changes in Capitalization. Subject to any required action by
the stockholders of the Company, the Reserves, the Purchase Price, the maximum
number of shares that may be purchased in any Purchase Period, as well as any
other terms that the Plan Administrator determines require adjustment shall be
proportionately adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from a stock split, reverse stock split, stock
dividend, combination or reclassification of the Common Stock, or any other
increase or decrease in the number of issued


7

--------------------------------------------------------------------------------





shares of Common Stock effected without receipt of consideration by the Company;
provided, however that conversion of any convertible securities of the Company
shall not be deemed to have been “effected without receipt of consideration.”
Such adjustment, if any, shall be made by the Plan Administrator and its
determination shall be final, binding and conclusive. Except as the Plan
Administrator determines, no issuance by the Company of shares of stock of any
class, or securities convertible into shares of stock of any class, shall
affect, and no adjustment by reason hereof shall be made with respect to, the
Reserves and the Purchase Price.


(b)Corporate Transactions. In the event of a proposed Corporate Transaction,
each option under the Plan shall be assumed by such successor corporation or a
parent or subsidiary of such successor corporation, unless the Plan
Administrator, in the exercise of its sole discretion and in lieu of such
assumption, determines to shorten the Purchase Period then in progress by
setting a new Exercise Date (the “New Exercise Date”). If the Plan Administrator
shortens the Purchase Period then in progress in lieu of assumption in the event
of a Corporate Transaction, the Plan Administrator shall notify each Participant
in writing at least ten (10) business days prior to the New Exercise Date, that
the Exercise Date for the Participant’s option has been changed to the New
Exercise Date and that either:


(1)the Participant’s option will be exercised automatically on the New Exercise
Date, unless prior to such date the Participant has withdrawn from the Purchase
Period as provided in Section 10; or


(2)the Company shall pay to the Participant on the New Exercise Date an amount
in cash, cash equivalents, or property as determined by the Plan Administrator
that is equal to the excess, if any, of (i) the Fair Market Value of the shares
subject to the option over (ii) the Purchase Price due had the Participant’s
option been exercised automatically under Subsection (b)(1) above. In addition,
all remaining accumulated payroll deduction (and/or direct contributions, if
applicable) amounts shall be returned to the Participant.


(c)For purposes of this Section 18, an option granted under the Plan shall be
deemed to be assumed if, in connection with the Corporate Transaction, the
option is replaced with a comparable option with respect to shares of capital
stock of the successor corporation or Parent thereof. The determination of
option comparability shall be made by the Plan Administrator prior to the
Corporate Transaction and its determination shall be final, binding and
conclusive on all persons.


19.Amendment or Termination.


(a)The Board or a Committee of the Board that is responsible for the
administration of the Plan may at any time and for any reason terminate or amend
the Plan. Except as provided in Section 18, this Section 19 and Section 26, no
such termination can adversely affect options previously granted, provided that
the Plan or any one or more Offerings may be terminated by the Plan
Administrator on any Exercise Date or by the Plan Administrator establishing a
new Exercise Date with respect to any Offering then in progress if the Plan
Administrator determines that the termination of the Plan or such one or more
Offerings is in the best interests of the Company and its stockholders. Except
as provided in Section 18, this Section 19 and Section 26, no amendment may make
any change in any option theretofore granted which adversely affects the rights
of any Participant without the consent of affected Participants. To the extent
necessary to comply with Section 423 of the Code (or any successor rule or
provision or any other Applicable Law), the Company shall obtain stockholder
approval of any amendment in such a manner and to such a degree as required.


(b)Without stockholder consent and without regard to whether any Participant
rights may be considered to have been “adversely affected,” the Plan
Administrator shall be entitled to limit the frequency and/or number of changes
in the amount withheld during Purchase Periods, determine the length of any
future Purchase Period, determine whether future Purchase Periods shall be
consecutive or overlapping, establish the exchange ratio applicable to amounts
withheld in a currency other than U.S. dollars, establish additional terms,
conditions, rules or procedures to accommodate the rules or laws of applicable
foreign jurisdictions, permit payroll withholding in excess of the amount
designated by a Participant in order to adjust for delays or mistakes in the
Company’s processing of properly completed withholding elections, establish
reasonable waiting and adjustment periods and/or accounting and crediting
procedures to ensure that amounts applied toward the purchase of Common Stock
for each Participant properly correspond with amounts withheld from the
Participant’s Compensation, amend an outstanding option if, in the Plan
Administrator’s discretion, it determines that such amendment is necessary or
advisable to comply with Applicable Laws and establish such other limitations or
procedures as the Plan Administrator determines in its sole discretion advisable
and which are consistent with the Plan, in each case to the extent consistent
with the requirements of Code Section 423 (with respect to the 423 Component)
and other Applicable Laws.


(c)On December 13, 2006, the Board approved an amendment and restatement of the
Plan to (i) increase the maximum number of shares available for sale or as a
matching grant under the Plan to eight million (8,000,000) shares, (ii) extend
the term of the Plan to January 31, 2018, and (iii) remove, for Purchase Periods
occurring on and after the


8

--------------------------------------------------------------------------------





date the Board approved such amendment and restatement, the provision that an
Eligible Employee will not be eligible to participate in the Plan for any
relevant Purchase Period if such Eligible Employee’s customary employment is
less than 20 hours per week. The increase in the maximum number of shares
available under the Plan required the approval of the Company’s stockholders,
which was obtained on January 25, 2007. On June 19, 2007, the Plan was amended
to allow direct contributions to the Plan for Participants on Leaves of Absence.
On July 9, 2007, the Plan was amended to (A) provide that the term “Accrual
Period” shall refer to a “Purchase Period” effective for Purchase Periods
commencing on and after August 1, 2007; and (B) provide that the duration of
Purchase Periods commencing on and after August 1, 2007 shall be shortened from
twenty-four (24) months to six (6) months. The 2007 Plan amendments do not
require the approval of the Company’s stockholders. On June 17, 2008, the Plan
was amended to change the definition of “Purchase Price” so that it referred to
an amount equal to 85% (rather than 90%) of the Fair Market Value of a share of
Common Stock, and to eliminate the provision regarding Company discretionary
matching grants under the Plan for Purchase Periods commencing on or after
August 1, 2008. The June 2008 amendments do not require the approval of the
Company’s stockholders. On October 12, 2009, the Plan was amended, effective as
of February 1, 2010 (such amendments not subject to stockholder approval) to
(A) bring the Plan in to compliance with proposed changes to the regulations
promulgated under Section 423 of the Code, (B) modify the definitions of
“Exercise Date” and “Purchase Price” to clarify treatment in the event a
Purchase Period ends on a date other than a Market Trading Day, and (C) make
certain other clarifying and administrative changes. On October 17, 2011, the
Plan was amended to update the definition of “Fair Market Value” to better
correspond to the previously modified definitions of “Exercise Date” and
“Purchase Price.” Such amendments did not require stockholder approval. On
December 15, 2011, the Plan was amended and restated, effective as of
February 1, 2012, to add a Plan component not subject to Section 423 of the
Code, to add the capacity for separate Offerings, to adjust the operation of
Purchase Periods, and to effect certain other updates to the Plan’s terms. Such
amendments did not require stockholder approval.


20.Notices. All notices or other communications by a Participant to the Company
under or in connection with the Plan shall be deemed to have been duly given
when received in the form specified by the Plan Administrator at the location,
or by the person, designated by the Plan Administrator for the receipt thereof.


21.Conditions Upon Issuance of Shares. Shares shall not be issued with respect
to an option unless the exercise of such option and the issuance and delivery of
such shares pursuant thereto shall comply with all Applicable Laws and shall be
further subject to the approval of counsel for the Company with respect to such
compliance. As a condition to the exercise of an option, the Company may require
the Participant to represent and warrant at the time of any such exercise that
the shares are being purchased only for investment and without any present
intention to sell or distribute such shares if, in the opinion of counsel for
the Company, such a representation is required by any of the aforementioned
Applicable Laws or is otherwise advisable.


22.Term of Plan. The Plan became effective upon January 1, 1998. It shall
continue in effect until February 1, 2022 unless sooner terminated under
Section 19.


23.No Employment Rights. The Plan does not, directly or indirectly, create any
right for the benefit of any employee or class of employees to purchase any
shares under the Plan, or create in any employee or class of employees any right
with respect to continuation of employment by the Company or a Designated
Parent, Subsidiary or Affiliate, and it shall not be deemed to interfere in any
way with such employer’s right to terminate, or otherwise modify, an employee’s
employment at any time.


24.No Effect on Retirement and Other Benefit Plans. Except as specifically
provided in a retirement or other benefit plan of the Company or a Designated
Parent, Subsidiary or Affiliate, participation in the Plan shall not be deemed
compensation for purposes of computing benefits or contributions under any
retirement plan of the Company or a Designated Parent, Subsidiary or Affiliate,
and shall not affect any benefits under any other benefit plan of any kind or
any benefit plan subsequently instituted under which the availability or amount
of benefits is related to level of compensation. The Plan is not a “Retirement
Plan” or “Welfare Plan” under the Employee Retirement Income Security Act of
1974, as amended.


25.Effect of Plan. The provisions of the Plan shall, in accordance with its
terms, be binding upon, and inure to the benefit of, all successors of each
Participant, including, without limitation, such Participant’s estate and the
executors, administrators or trustees thereof, heirs and legatees, and any
receiver, trustee in bankruptcy or representative of creditors of such
Participant.


26.Code Section 409A. The Plan is exempt from the application of Code
Section 409A and any ambiguities herein will be interpreted to so be exempt from
Code Section 409A. The Non-423 Component is intended to be exempt from the
application of Section 409A of the Code under the short-term deferral exception
and any ambiguities shall be construed and interpreted in accordance with such
intent. In furtherance of the foregoing and notwithstanding any provision in the
Plan to the


9

--------------------------------------------------------------------------------





contrary, if the Plan Administrator determines that an option granted under the
Plan may be subject to Code Section 409A or that any provision in the Plan would
cause an option under the Plan to be subject to Code Section 409A, the Plan
Administrator may amend the terms of an outstanding option granted under the
Plan, or take such other action the Plan Administrator determines is necessary
or appropriate, in each case, without the Participant’s consent, to exempt any
outstanding option or future option that may be granted under the Plan from or
to allow any such options to comply with Code Section 409A, but only to the
extent any such amendments or action by the Plan Administrator would not violate
Code Section 409A. Notwithstanding the foregoing, the Company shall have no
liability to a Participant or any other party if the option to purchase Common
Stock under the Plan that is intended to be exempt from or compliant with Code
Section 409A is not so exempt or compliant or for any action taken by the Plan
Administrator with respect thereto.


27.Tax-Qualification. Although the Company may endeavor to (a) qualify an option
for favorable tax treatment under the laws of the U.S. or jurisdictions outside
of the U.S. or (b) avoid adverse tax treatment (e.g., under Section 409A of the
Code), the Company makes no representation to that effect and expressly disavows
any covenant to maintain favorable or avoid unfavorable tax treatment,
notwithstanding anything to the contrary in this Plan, including Section 26. The
Company shall be unconstrained in its corporate activities without regard to the
potential negative tax impact on Participants under the Plan.


28.Governing Law. The Plan is to be construed in accordance with and governed by
the internal laws of the State of Delaware without giving effect to any choice
of law rule that would cause the application of the laws of any jurisdiction
other than the internal laws of the State of Delaware to the rights and duties
of the parties, except to the extent the internal laws of the State of Delaware
are superseded by the laws of the United States. Should any provision of the
Plan be determined by a court of law to be illegal or unenforceable, the other
provisions shall nevertheless remain effective and shall remain enforceable.






10